Citation Nr: 0031901	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently rated 10 percent for 
instability, and 10 percent for arthritis. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
March 1972, and from June 1972 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO rating decision which denied 
an increase in a 10 percent rating for a postoperative right 
knee disability.  The Board remanded the case in October 
1999.  By a June 2000 rating decision, the RO assigned two 
separate ratings for the right knee disability: 10 percent 
for instability, and 10 percent for arthritis.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis with some limitation of motion (no 
worse than 10 degrees of extension and 90 degrees of 
flexion), and moderate instability. 


CONCLUSION OF LAW 

The right knee disorder is 10 percent disabling based on 
arthritis with limitation of motion, and it is also 20 
percent disabling based on instability. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2000). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from April 1968 to 
March 1972, and from June 1972 to June 1994.  A review of 
service medical records shows that he reportedly sustained a 
right knee ligamentous injury while playing sports, resulting 
in instability of the joint, and in April 1976 he underwent 
surgical reconstruction of the medial compartment of the 
knee.  He was periodically seen thereafter, until his June 
1994 retirement from service, for right knee symptoms, and 
arthritis was among the various diagnoses.

By an October 1994 rating decision, the RO granted service 
connection and a 10 percent rating for the postoperative 
right knee disability.   

VA outpatient records from 1997 show the veteran had right 
knee complaints.  Right knee X-rays in October 1997 were 
noted to show degenerative changes, as well as evidence of 
prior surgery which the radiologist noted probably 
represented prior ligamentous repair.  During a December 1997 
outpatient visit, the veteran recounted how he had undergone 
knee surgery in 1976, and he related he now had problems 
standing.  He was currently being treated with Ibuprofen and 
he did not want any surgical intervention.  Examination 
revealed mild effusion of the right knee and a well healed 
medial incision.  Range of motion was 0 to 120 degrees with 
mild crepitus.  Lachmann's sign was negative, while drawer's 
test was positive.  The medial collateral and lateral 
collateral ligaments were stable.  An X-ray reportedly 
revealed degenerative joint disease of the right knee.  The 
veteran was advised that he would need a total knee 
arthroplasty at some point in the future, and he was advised 
to continue taking Ibuprofen.

In December 1997, the veteran filed a claim for an increased 
rating for his service connected right knee disability.  He 
indicated that he had received VA outpatient treatment for 
this disability.

The veteran underwent a VA compensation examination in 
February 1998.  He reported that he injured his right knee 
while playing ball in the military, later reinjured it, and 
had continued pain and swelling.  It was noted he underwent 
anterior cruciate ligament reconstruction in 1976 with fair 
return to full activities.  The veteran reported having 
continued intermittent swelling and pain in his knee and 
stated that at the present time he was experiencing pain 
almost all of the time, although it did not wake him up from 
sleep at night.  He reported that it hurt to go upstairs more 
so than downstairs.  He said that he was unable to sit with 
his knee in a flexed position for a prolonged time.  He 
reported having pain with prolonged periods of standing.  The 
veteran said he took Motrin as needed for pain control.  He 
said he had been offered a total knee replacement but was 
unwilling to undergo surgery at this time.  The veteran 
reported that currently his knee problem did not interfere 
with his ability to perform his duties at work or his 
activities of daily living.

Upon examination, the veteran walked with a slight limp 
favoring the right lower extremity.  He sat with his right 
lower extremity extended in front of him, never flexing it 
greater than approximately 45 degrees in the seated position.  
Examination of the right knee revealed no evidence of 
effusion.  The knee was slightly warm to palpation.  There 
was a well healed medial parapatellar incision and a smaller 
lateral incision.  There was a slight sensory deficit medial 
to the incision.  The patella had medial and lateral 
osteophytes which were slightly tender to palpation.  The 
patella glided adequately in the groove.  There was a 
negative apprehension test, although there was positive 
patellofemoral crepitus with tenderness.  The medial and 
lateral joint lines were both tender to palpation, although 
the lateral joint line was slightly more so.  McMurray's test 
was positive for lateral joint line pain.  Compression test 
was negative.  Range of motion was from 10 degrees short of 
full extension (with no further passive extension) to 120 
degrees of flexion (with no further passive flexion without 
severe pain).  The veteran was able to actively straight leg 
raise to approximately a 15-degree extensor lag.  The knee 
was stable to varus, valgus, anterior, and posterior 
stresses.  Lachman's test showed a very slight excursion of 
the anterior cruciate ligament with a firm endpoint.  Recent 
X-rays were noted to show degenerative changes of the right 
knee.

The examiner's impression was that the veteran had severe 
degenerative joint disease of the right knee, status post 
open anterior cruciate ligament reconstruction with unknown 
meniscal pathology.  According to the examiner, the veteran's 
limited range of motion and tenderness were consistent with 
severe degenerative joint disease.  The veteran's activity 
level was considered adequate to sustain his activities of 
daily living and his occupation.  The examiner further 
concluded that it was likely that the veteran's severe 
degenerative joint disease would eventually culminate in 
total knee arthroplasty, but that the veteran's activity 
level was adequate without joint replacement.  The examiner 
stated that joint replacement in a patient of the veteran's 
young age could culminate in multiple operations and eventual 
loss of limb, for which reason the veteran had decided to 
forego this operative intervention at present.  

By a March 1998 rating decision, the RO confirmed the 10 
percent rating for the  postoperative right knee disability.  

In his March 1998 notice of disagreement, the veteran stated 
that his lateral movement was almost nonexistent, and that a 
turn on his knee would cause it to slip apart.  According to 
the veteran, his knee was swollen 95 percent of the time.  He 
stated that when he got out of bed in the morning, he could 
not put direct pressure on his knee, and that he could only 
put pressure on his knee gradually to avoid sharp pain.  The 
veteran further asserted that walking up and down stairs 
resulted in pain in the front part of his knee, and that he 
was taking medication daily for his symptoms.  He asserted 
that he had not opted for a knee replacement operation 
because a physician could not ensure that the procedure would 
improve his condition. 

VA records reflect that the veteran sought outpatient 
treatment for chronic right knee pain in April 1998.  He was 
advised to continue his pain medications.

Right knee pain was among the veteran's complaints at a 
January 1999 VA outpatient visit.

In October 1999, the Board remanded the veteran's claim for 
additional development.

In March 2000, the veteran underwent another VA compensation 
examination.  His chief complaint of constant pain in the 
right knee.  He stated that activity made it worse, and it 
was alleviated by rest and Motrin.  Active range of motion of 
the veteran's right knee in flexion went only to 90 degrees, 
and there was severe pain past 90 degrees.  Extension went 
only to 10 degrees, and the examiner noted that the veteran 
therefore could not fully extend his knee.  Sensation was 
intact to pinprick and light touch over the dermatomes of the 
knee.  Muscle strength of the quadriceps and hamstrings was 
5/5.  Deep tendon reflexes were present and equal.  The 
patellar apprehension test and Apley grinding tests were 
positive, and there was pain on palpation of the lateral 
compartment of the knee.  The knee was somewhat edematous and 
there were healed surgical scars noted on the knee.  There 
was no erythema, no crepitus on range of motion, nor any 
mediolateral or anteroposterior instability of the knee.  The 
examiner noted that there was no subluxation or lateral 
instability either on examination or when the veteran was 
walking.  The veteran's gait was completely nonantalgic 
without the use of any assistive device, and there was no 
limp.  There were no other focal neuromuscular deficits.  X-
rays of the right knee showed osteoarthritic changes.

The claims file also includes a report of an April 2000 VA 
outpatient visit by the veteran, who complained of, in part, 
right knee pain.  He reported having effusion and feelings of 
instability while turning his foot.  He denied any locking.  
Examination revealed post medial instability and subluxation 
of the right knee with mild effusion.  There was crepitus and 
tenderness.  McMurray's test was negative.  The diagnosis was 
right knee osteoarthritis with post medial instability.  The 
veteran was given a brace for his right knee.

In a written statement associated with the claims file in 
June 2000, the veteran said that he exercised his right knee 
by sitting in a chair doing leg bends at least four times a 
week to help keep his knee flexible.  Otherwise, according to 
the veteran, his knee would become stiff. 

By a June 2000 rating decision, the RO assigned two separate 
ratings for the right knee disorder: 10 percent for 
instability, and 10 percent for arthritis.

II.  Analysis

The veteran has asserted that the ratings for his service-
connected right knee disability should be increased.  The 
file shows that the RO has properly developed the evidence on 
the claim for an increased rating, and there is no further VA 
duty to assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The Board notes that the veteran's right knee disability is 
currently rated 10 percent for instability (38 C.F.R. § 
4.71a, Diagnostic Code 5257), and 10 percent for arthritis 
(38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010).  The RO 
assigned the separate ratings pursuant to recent precedent 
opinions of the VA General Counsel which held that separate 
ratings may be assigned for instability and for arthritis 
with limitation of motion of a knee.  VAOPGCPREC 9-98 and 23-
97. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003.  Traumatic arthritis is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Code 5010. 

Standard motion of a knee is from 0 degrees of extention to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating. 38 C.F.R. § 4.71a, Code 5261. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257. 

Recent medical evidence shows varying degrees of limitation 
of motion of the right knee, as well as X-ray evidence of 
arthritis of the knee.  During the December 1997 outpatient 
visit, right knee range of motion was from 0 to 120 degrees.  
Range of motion during the veteran's February 1998 VA 
examination was from 10 degrees short of full extension to 
120 degrees of flexion.  On VA examination in March 2000, 
range of motion was from 10 degrees to 90 degrees.  Motion 
beyond these degrees was limited by pain.

The recent medical evidence shows that the veteran's right 
knee range of motion is no worse than 10 degrees extension to 
90 degrees of flexion.  The limitation of extension is 10 
percent disabling under Code 5261; the limitation of flexion 
is noncompensable under Code 5260.  Additional limitation of 
motion due to pain on use or during flare-ups, to the extent 
required for a rating in excess of 10 percent, has not been 
shown. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, right knee arthritis with limitation 
of motion is to be rated 10 percent.

The recent medical evidence is somewhat contradictory on the 
issue of the degree to which the veteran's right knee 
disability is manifested by instability.  On VA examination 
in March 2000, the examiner noted that there was no 
subluxation or lateral instability either on examination or 
while the veteran was walking.  However, during his April 
2000 outpatient visit, the veteran was found to have post 
medial instability and subluxation with effusion.  The 
veteran was given a brace for his knee.  Bearing in mind the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)),  the Board 
finds that instability of the right knee more closely 
approximates the criteria for a 20 percent (moderate) than a 
10 percent (slight) rating under Code 5257.  Therefore, the 
higher of the two evaluations will be assigned. 38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There is 
certainly no evidence of severe recurrent subluxation or 
lateral instability, and thus an even higher (30 percent) 
rating is not in order. 

In sum, the Board finds that the veteran's right knee 
disability is properly rated 10 percent for arthritis with 
limitation of motion, and that an increased 20 percent rating 
is warranted for instability of the right knee.  An increased 
rating is granted to this extent. 






ORDER 

The veteran's right knee disorder is to be rated 10 percent 
based on arthritis with limitation of motion, plus a 20 
percent rating for instability.  To this extent, an increased 
rating for the right knee disability is granted. 




		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


